DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 08 December 2020 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings & Specification and partially withdrawn (see below);
Examiner’s assertion of an adjustable fuel lance as common knowledge or well-known in the art statement (See Cl. 11 of previous office action) is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (See MPEP-2144.03.C).  The traverse was inadequate because the traverse was inadequate, as discussed below; &
Claims 1-20 are pending for review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #125 as shown in Fig. 2A.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Main Fuel Supply Conduits #104b; &
Nozzle Retraction Mechanism #330.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification fails to mention Ref. #125 as shown in Fig. 2A; &
The specification discusses Nozzle Retraction Mechanism #330 & Main Fuel Supply Conduits #104b not shown in the drawings.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Note:	The prior art relied upon in the following office action is as follows:
-
Estes, US #3,894,834
[Estes ('834)]

-
Ristic et al., US #2018/020649
[Ristic ('649)

-
Schrӧder et al., US #2010/0019063
[Schroder '063)]

-
Smith et al., US #4,241,673
[Smith ('673)]






Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 & 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Estes ('834).
In Re Claims 1-6 & 9, Estes ('834) discloses:
Cl. 1: A dual fuel burner system (At least Fig. 1, 2: Furnace #10) comprising:
a fuel burner housing (Housing of Burner #12);
a main fuel supply conduit within the fuel burner housing (Natural Gas Tubes #28, 24’, 33);
a fuel nozzle proximate to a downstream end of the fuel burner housing in fluid communication with the main fuel supply conduit (Outlets of NG Tubes #28, etc., at Firing End #18);
a secondary fuel supply conduit within the fuel burner housing (Coal Passage #35);
an air circuit in fluid communication with an outlet of the fuel nozzle (Air Passage #26, 37); and
a direct spark ignitor positioned proximate to the outlet of the fuel nozzle (Electrode #29’),
wherein each fuel supply is configured to be capable of providing 100% of the heat input requirement of the dual fuel burner system (At least Col. 1, Ln. 58-Col. 2, Ln. 31: The natural gas burner operates as both a pilot burner to ignite the coal/air mixture, & as the main burner “[in] the event of flame instability, i.e., potential flame-out, …”, NG Burner #20 operating at high heat, “[thus], the required high temperature for maintaining furnace heat and for igniting any unburned coal-air mixture is provided”, indicating Burner #20 operates at 100% of require capacity when the coal-air mixture is near or at flame-out conditions).
Cl. 2: wherein the main fuel supply conduit is at least one of a gas fuel supply conduit or an oil fuel supply conduit (At least Col. 5, Ln. 20-34: Main Fuel Supply Conduit is connected to Natural Gas Supply Line #22’).
Cl. 3: further comprising a secondary fuel nozzle proximate to the downstream end of the fuel burner housing in fluid communication with the secondary fuel supply conduit (Outlet of Coal Passage #35).
Cl. 4: wherein the secondary fuel supply conduit is a coal fuel supply conduit (At least Fig. 2
Cl. 5: wherein the secondary fuel supply conduit is in fluid communication with a secondary fuel supply different from a main fuel supply in fluid communication with the main fuel supply conduit (Coal Passage #35 is in communication with a supply of coal while NG Tubes #28, etc., are in communication with NG Supply Line #22’).
Cl. 6: further comprising a flame scanner proximate to the outlet of the fuel nozzle (Flame Sensors #34 sensing Flames #16 discharged from outlets at Firing End #18).
Cl. 9: further comprising a guide tube mounted to a downstream end of the fuel nozzle, wherein the direct spark ignitor is nested within the guide tube for support (At least one of Cylinder #11, through-holes of Supports #19).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 & 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Estes ('834) as applied to claim 1 above, in view of Smith ('673).
In Re Claim 7, Estes ('834) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the outlet of the fuel nozzle includes a diffusing element to create a low pressure recirculation-ignition zone in an airflow path downstream from the air circuit.
Nevertheless, Smith ('673) discloses from the same multi-fuel coal / gas burner field of endeavor as applicant's invention, a multi-fuel burner (At least Fig. 1; Col. 2, Ln. 65-3, Ln. 21: Natural gas can be used to ignite coal from Coal Feed Pipe #16) which incorporates a diffusing element (Diffuser #22) at the discharge of the main fuel line (Pipe #16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the diffuser of Smith ('673) into the system of Estes ('834) for the purpose of introducing recirculation within the combustion chamber during the ignition stage of the operation (Col. 4, Ln. 11-47).
In Re Claim 8, Smith ('673) discloses: wherein the diffusing element includes at least one of a perforated plate, a diverging conical body, and a set of trapezoidal shaped plates (Col. 4, Ln. 11-47: Diffuser #22 is described as a hollow cone).

With respect to Claims 10 & 12-20:
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Estes ('834) as applied to claim 1 above, in view of Ristic ('649); &
Claims 12-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Estes ('834)  in view of Ristic ('649).
In Re Claim 10, Estes ('834) discloses all aspects of the claimed invention as discussed above, with the possible exception of: further comprising a retraction mechanism operatively connected to an upstream end of the 
Nevertheless, Ristic ('649) discloses from the same Multi-Fuel Burner field of endeavor as applicant's invention, a multi-fuel burner (Burner #10) which incorporates a movable ignitor (Para. 21-22: Ignitor #18, which is a movable lance).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the ignitor of Estes ('834) as a movable component as taught by Ristic ('649) for the purpose of “varying an ignition residence time of the mixture” (Para. 19).
In Re Claims 12 & 13, Estes ('834) discloses:
Cl. 12: A method of operating a dual fuel burner system, the method comprising: extending a direct spark ignitor within a dual fuel burner housing proximate to an outlet of a main fuel nozzle (Electrode #29’ located at the outlet / nozzle of NG Tube #33), wherein a secondary fuel nozzle is proximate the main fuel nozzle (The coal/air mixture outlets of Chambers #35 & 37 are proximate the natural gas outlet of Tube #33); igniting a main fuel flow from a main fuel supply conduit exiting from the outlet of the main fuel nozzle with the direct spark ignitor to place the dual fuel burner system into service; and retracting the direct spark ignitor (Col. 5, Ln. 35-46), wherein each fuel supply is configured to be capable of providing 100% of the heat input requirement of the dual fuel burner system (At least Col. 1, Ln. 58-Col. 2, Ln. 31: The natural gas burner operates as both a pilot burner to ignite the coal/air mixture, & as the main burner “[in] the event of flame instability, i.e., potential flame-out, …”, NG Burner #20 operating at high heat, “[thus], the required high temperature for maintaining furnace heat and for igniting any unburned coal-air mixture is provided”, indicating Burner #20 operates at 100% of require capacity when the coal-air mixture is near or at flame-out conditions); &
Cl. 13: wherein the main fuel nozzle is one of a plurality of main fuel nozzles each having respective outlets, further comprising supplying the main fuel flow through the main fuel supply conduit to the outlets of the main fuel nozzles (Fig. 1: Furnace #10 comprises multiple dual-fuel Burners #12).
In Re Claims 14 & 15, with respect to:
Cl. 14: further comprising increasing the main fuel flow to the main fuel nozzle by a factor of ten; &
Cl. 15: further comprising: reducing the main fuel flow to the main fuel nozzle by ninety percent; supplying a secondary fuel flow through a secondary fuel supply conduit to an outlet of the secondary fuel nozzle proximate the main fuel nozzle to ignite the secondary fuel flow; and stopping the main fuel flow to the main fuel nozzle,
Estes ('834) discloses adjusting the fuel flow rate (At least Col. 4, Ln. 59-Col. 5, Ln. 8: The natural gas burner can vary from 1’-10’ & from 20 MBH-10,000MBH; Col. 5, Ln. 35-Col. 6, Ln. 20) but is silent on increasing the flow rate by a factor of ten.  Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an appropriate increase in the flow rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 
In Re Claims 16-20, with respect to:
Cl. 16: wherein the secondary fuel nozzle is one of a plurality of secondary fuel nozzles each having respective outlets, wherein supplying the secondary fuel flow through the secondary fuel supply conduit to the outlet of the secondary fuel nozzle includes supplying the secondary fuel flow through the secondary fuel supply conduit to the outlets of the plurality of secondary fuel nozzles;
Cl. 17: further comprising: supplying a secondary fuel flow through a secondary fuel supply conduit to an outlet of the secondary fuel nozzle proximate the main fuel nozzle to ignite the secondary fuel flow; and stopping the main fuel flow to the main fuel nozzle;
Cl. 18: wherein the secondary fuel nozzle is one of a plurality of secondary fuel nozzles each having respective outlets, wherein supplying the secondary fuel flow through the secondary fuel supply conduit to the outlet of the secondary fuel nozzle includes supplying the secondary fuel flow through the secondary fuel supply conduit to the outlets of the plurality of secondary fuel nozzles;
Cl. 19: further comprising: reducing the secondary fuel flow to the secondary fuel nozzle; supplying the main fuel flow through the main fuel supply conduit to the outlet of the main fuel nozzle proximate the secondary fuel nozzle to ignite the main fuel flow; and stopping the secondary fuel flow to the secondary fuel nozzle; &
Cl. 20: wherein the main fuel nozzle is one of a plurality of main fuel nozzles each having respective outlets, wherein supplying the main fuel flow through the main fuel supply conduit to the outlet of the main fuel nozzle includes supplying the main fuel flow through the main fuel supply conduit to the outlets of the plurality of main fuel nozzles;
Estes ('834) discloses the structural elements & the adjusting of the flow rates of the various fluids as discussed above.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Estes ('834) as applied to claim 1 above, in view of Schroder ('063).
In Re Claim 11, Estes ('834) discloses all aspects of the claimed invention as discussed above, with the possible exception of “further comprising a retraction mechanism operatively connected to the fuel nozzle, wherein the fuel nozzle is retractable relative to the fuel burner housing to be retracted in an upstream direction when not in use”.
Nevertheless, Examiner takes Official Notice that an adjustable fuel lance is a conventional or well-known feature or method for adjusting various aspects of the combustible components & flame, as referenced by Schroder ('063) in at least Para. 15-17.  Specifically, Schroder ('063) discloses a burner (Fig. 1, 2) in which a nozzle of a fuel lance (Outlets of Fuel Lance #25) is retractable (Expansion Chamber #21 at the discharge of Fuel Conduit #25 being adjustable, i.e. “The axial length of the expansion chamber [#21] can be varied, during the operation of the burner, by means of the axial displacement of the secondary-fuel tube or tubes [#25]”, indicating that the nozzle / outlet of Tube #25 is retractable in the axial direction).
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the adjustable lances of Schroder ('063) into the system of Estes ('834) for the purpose of varying the emergence velocity of the combustible material, flight length / peroxidation of the fuels & flame configuration (Para. 15) & influencing the fuel jet such that the fuels burn out within the burner flame (Para. 7).
Response to Arguments
Applicant's arguments filed 08 December 2020 have been fully considered but they are not persuasive.
With respect to the rejections of Claims 1-6 & 9, Applicant argues that the natural gas burner of Estes ('834) is solely used as a pilot burner.  Examiner respectfully disagrees.  As discussed above, NG Burner #20 is used as both a pilot burner & to maintain the required heat output of the furnace if the coal burner experiences any type of flame failure.  Consequently, NG Burner #20 is configured as both a pilot burner to ignite the coal/air mixture & as the main burner.
With respect to the rejections of Claim 12, 14 & 15, Applicant argues that Ristic ('649) fails to overcome the alleged deficiencies of Estes ('834), i.e. that NG Burner #20 is used as a pilot burner only.  While it is true that Ristic ('649) does not teach two separate burners capable of operating at 100% of capacity, Estes ('834) has already been shown to use NG Burner #20 as used both as a pilot burner & a main burner if the coal burner fails, as discussed above.
With respect to the rejections of Claims 14 & 15, Applicant argues that obtaining an optimizing value for the turndown of the main fuel burner would not be obvious to one skilled in the art.  Examiner respectfully disagrees.  As discussed above, Estes ('834) discloses NG Burner #20 with a firing rate between 20 MBH & 10,000 MBH, indicating that a high turndown ratio was well known in the art; consequently, optimizing the turndown ratio for a specific application would have been obvious to one of ordinary skill in the art.
With respect to Examiner’s assertion of Official Notice in Claim 11, Applicant argues that Schroder ('063) fails to disclose the retractable fuel nozzle.  Examiner respectfully disagrees.  Schroder ('063) discloses the claimed limitation of a retractable lance / fuel nozzle as discussed above.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762